


Exhibit 10.34


SYNOVUS FINANCIAL CORP.
Board of Directors Compensation
(Effective January 1, 2012)
 
 
 
 
 
 
Cash Compensation
 
 
 


 
 
 
 
 


 
Annual Board Retainer
 
$
40,000


 
 
 
 
 


 
Annual Board Committee Member Retainers:
 
 
 


 
Audit Committee
 
$
15,000


 
Compensation Committee
 
$
10,000


 
Corporate Governance and Nominating Committee
 
$
10,000


 
Risk Committee
 
$
10,000


 
 
 
 
 


 
Annual Committee Chair Retainers:*
 
 
 


 
Audit Committee
 
$
15,000


 
Compensation Committee
 
$
10,000


 
Corporate Governance and Nominating Committee
 
$
10,000


 
Risk Committee
 
$
10,000 


 
Annual Lead Director Retainer
 
$
5,000


 

 
 
 
 
*
 
Note: The committee chair will receive both an annual committee member retainer
and an annual committee chair retainer.



 
 
 
 
 
Equity Compensation
 
 
 


 
 
 
 
 
 
At the discretion of the Corporate Governance and Nominating Committee - no
equity awards were made in 2009, 2010 or 2011.
 
 
 
 
 
 


 
Director Stock Purchase Plan
 
 
 


 
 
 
 
 


 
Annual maximum company cash contribution per director participant to
company-sponsored open market stock purchase plan, with company's contribution
equal to 50% of director participant's cash contribution, subject to annual
maximum contribution limit by director of $20,000
 
$
10,000


 

 






